RESOLUCIÓN
Examinados detenidamente los escritos de la Fundación Facultad de Derecho Eugenio María De Hostos (en ade-lante la F.F.D.E.M.H.) de 31 de diciembre de 1997 y de 3 de marzo de 1998, este Tribunal estima que la institución re-ferida tiene todavía limitaciones sustanciales que impiden que este Foro le extienda ahora la acreditación requerida por la Regla 2(a)(2) del Reglamento de la Junta de Aspi-rantes al Ejercicio de la Abogacía, 4 L.RR.A. Ap. VII-B. En *218particular, nos preocupa los aspectos que presentamos a continuación
Primero, según nuestro criterio, la F.F.D.E.M.H. no cuenta con la solidez presupuestaria necesaria para aten-der de manera segura y adecuada sus gastos operacionales y de financiamiento, que incluyen los relativos a su pro-grama de mejoras permanentes y a la construcción del edi-ficio destinado a la Biblioteca.
Segundo, la F.F.D.E.M.H. ha demostrado serias dificul-tades para reclutar estudiantes cuyos índices de ingreso sean comparables con los de los estudiantes de las tres Escuelas de Derecho acreditadas de Puerto Rico. Esto le-vanta dudas sobre si en los próximos años la mayoría de los egresados de esta institución habrá de desempeñarse exitosamente en el examen de reválida que éstos deben aprobar para ingresar al ejercicio de la profesión. El resul-tado obtenido por los egresados de la F.F.D.E.M.H. en la reválida de septiembre de 1997, que fue aprobada sólo por 36% de sus egresados, no es de modo alguno satisfactorio. Compara muy desfavorablemente con el resultado obte-nido por los egresados de las tres escuelas de derecho acre-ditadas, a saber: 79% (Universidad de Puerto Rico), 63% (Universidad Interamericana de Puerto Rico) y 61% (Pon-tificia Universidad Católica de Puerto Rico).
Nuestra grave preocupación con el limitado desempeño de los primeros egresados de la F.F.D.E.M.H. en el examen de reválida surge de la lamentable experiencia que tuvi-mos en el pasado, cuando numerosos egresados de otras Escuelas de Derecho recién fundadas no lograban aprobar los exámenes de reválida. Se creó el problema de un des-mesurado grupo de aspirantes al ejercicio de la profesión, quienes fracasaban en el examen de reválida, a pesar de haber invertido muchos años de estudio y recursos signifi-cativos en obtener un título jurídico y en prepararse para dichos exámenes. Este problema se ha conjurado durante *219los últimos años mediante medidas adoptadas o promovi-das por la Junta Examinadora de Aspirantes al Ejercicio de la Abogacía, y este Foro tiene la responsabilidad inelu-dible de evitar que dicho problema vuelva a surgir.
Finalmente, la F.F.D.E.M.H. no ha logrado recibir si-quiera la acreditación provisional de la American Bar Association (en adelante la ABA). La ley que regula la admi-sión al ejercicio de la profesión jurídica en Puerto Rico requiere que para que una persona sea admitida a dicho ejercicio, ésta debe “haberse recibido de abogado en una universidad aprobada por la American Bar Association”. 4 L.P.R.A. sec. 721(3). Independientemente de si el requisito aludido es mandatorio o meramente directivo, este Tribunal no puede ignorar la reconocida capacidad de los orga-nismos que ejercen la función acreditadora de escuelas de Derecho en la ABA, ni que esa acreditación por la ABA sirve propósitos importantes aun para las instituciones de Puerto Rico y sus egresados, por lo que la ausencia de dicha acreditación en el caso de F.F.D.E.M.H. no puede to-marse livianamente.
Encarado con estas serias limitaciones y en virtud de medidas que dice haber tomado o ha de tomar próxima-mente, la F.F.D.E.M.H. afirma: (1) que no anticipa dificul-tades en cuanto a poder cubrir de forma adecuada sus obli-gaciones económicas futuras; (2) que sus egresados habrán de mejorar significativamente en su desempeño en las re-válidas de 1998 y 1999, y (3) que en los próximos años habrá una mejora en los índices de ingreso de sus nuevos estudiantes.
En vista de todo lo anterior, y teniendo en cuenta que el proceso de fundar y desarrollar una Escuela de Derecho toma varios años, este Tribunal considera procedente darle una oportunidad final a la F.F.D.E.M.H. para corregir las serias limitaciones que en nuestro criterio aún adolece. Por ello, se resuelve:
*220(1) Admitir los egresados de la F.F.D.E.M.H. a los exá-menes de reválida que habrán de ofrecerse durante 1998 y 1999.
(2) Al cabo de estos dos años se le concederá la acredi-tación solicitada por la F.F.D.E.M.H. si ésta ha cumplido entonces con las dos condiciones siguientes:
(a) Haber satisfecho a cabalidad todas las expectativas formuladas en sus escritos de 31 de diciembre de 1997 y de 3 de marzo de 1998 con respecto al presupuesto y las finan-zas, la planta física y las mejoras permanentes, los índices de admisión de nuevos estudiantes y los resultados de sus egresados en los exámenes de reválida. En particular, los egresados de la F.F.D.E.M.H., al cabo del segundo año, de-berán desempeñarse en el examen de reválida de septiem-bre de 1999 de modo similar a los egresados de aquella Escuela de Derecho —de las acreditadas de Puerto Rico— que haya tenido ese año el menor porcentaje de aprobación.
(b) Haber obtenido, al menos, acreditación provisional de la ABA.
(3) De no haberse logrado estos objetivos, se denegará la acreditación de la peticionaria y no se aceptará a exámenes de reválida para el 2000 y los años subsiguientes a ningún egresado de la F.F.D.E.M.H.
Esta Resolución se notificará individualmente a todos los estudiantes actuales de la institución. Se notificará, además, de igual modo a todos los nuevos estudiantes que se admitan en 1998 y 1999. La F.F.D.E.M.H. acreditará de modo fehaciente y oportuno haber cumplido con estos re-quisitos de notificación.

Los estudiantes presentes y futuros de la institución que interesen tomar el examen de reválida a partir de 1999 que-dan advertidos de que no se les aceptará a tales exámenes si la F.F.D.E.M.H. no ha sido acreditada según se dispone en esta resolución.


Publíquese.

*221Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. El Juez Asociado Señor Hernández Denton emitió una opinión disidente, a la cual se une el Juez Aso-ciado Señor Rebollo López. El Juez Asociado Señor Negrón García se inhibió.
(.Fdo.) Isabel Llompart Zeno

Secretaria del Tribunal Supremo